DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group II, species I in the reply filed on 05/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In the amendment filed 05/27/2022, claims 1-16 have been cancelled and claims 21-36 have been added. In light of amendment, the restriction requirement, mailed 03/28/2022, between inventions I and II is hereby withdrawn. This is because new dependent claims 22-35 are drawn to the ligation clip of group I. In other words, dependent claims 22-35 require a combination of inventions I and II. However, the restriction requirement between species I-III is maintained as set forth in the office action mailed 03/28/2022.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
first mating feature in claims 22 and 29 where “feature” is the generic place holder coupled with the functional language “mating”; for examination purposes, the first mating feature will be interpreted based on [0004] of the specification as a hook and structural equivalents thereof;
first locking structure in claim 22 where “structure” is the generic place holder coupled with the functional language “locking”; for examination purposes, the first locking structure will be interpreted based on [0012] of the specification as a hook and structural equivalents thereof;
second mating feature claims 22 and 29 where “feature” is the generic place holder coupled with the functional language “mating”; for examination purposes, the second mating feature will be interpreted based on [0004] of the specification as a post and structural equivalents thereof;
second locking structure in claim 22 where “structure” is the generic place holder coupled with the functional language “locking”; for examination purposes, the second locking structure will be interpreted based on [0012] of the specification as a latch receiver and structural equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the through bore" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a first through bore”. Appropriate correction is required.
Claim 28 recites the limitation "the first mating structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “the second mating feature”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-19, 21, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levin (US 5,609,599).
Regarding claims 17 and 36 Levin discloses (fig. 9-11) a clip applier comprising: 
a handle assembly (see col. 5 ln. 49-63),
an elongate shaft 138 having a proximal end and a distal end, the proximal end coupled to the handle assembly (see fig. 9 and col. 5 ln. 49-63); 
a tool assembly 140 supported on the distal end of the elongate shaft 138 (see fig. 9), the tool assembly including a first jaw 170, a second jaw 168 (see fig. 9 and col. 5 ln. 64 - col. 6 ln. 20), and an actuator 182 (see col. 6 ln. 21-39), the first jaw 170 pivotably coupled to the second jaw 168 such that the tool assembly 140 is movable between an open position (position of fig. 9) and a clamped position (position of fig. 10), wherein in the open position (position of fig. 9), the first jaw 170 is in longitudinal alignment with the second jaw 168 (see fig. 9 and col. 5 ln. 64 - col. 6 ln. 20).
Regarding claim 18 Levin further discloses (fig. 9-11) the first jaw 170 is movable between the open position and the clamped position over an arc of about 180 degrees (see fig. 9-10 and col. 6 ln. 21-39).
Regarding claim 19 Levin further discloses (fig. 9-11) the actuator 182 is coupled to the first jaw 170 and is movable within the elongate shaft 138 to move the tool assembly 140 between the open position and the clamped position (see fig. 9-10 and col. 6 ln. 21-39).
Regarding claim 21 Levin further discloses (fig. 9-11) the clip applier includes at least one ligation clip 120 (see col. 5 ln. 49-63 and fig. 9-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 5,100,416) in view of Levin. 
Regarding claims 17-18 and 20-21 Oh discloses (fig. 1, 2, 7-12E) a clip applier 80 comprising: an elongate shaft 82 having a proximal end and a distal end (see fig. 8); a tool assembly (90+92) supported on the distal end of the elongate shaft 82 (see fig. 8 and col. 6 ln. 45-50), the tool assembly including a first jaw 92, a second jaw 90, and an actuator 84, the first jaw 92 being pivotably coupled to the second jaw 90 such that the tool assembly is movable between an open position and a clamped position (see fig. 8 and col. 6 ln. 45-50), 
each of the first and second jaws includes a concavity 120’ for receiving a boss (72, 68) of a ligation clip (see fig. 12A-12B and col. 7 ln. 43-66 and col. 8 ln. 1-19);
 the clip applier includes at least one ligation clip 10 (see fig. 12A-12B).
Oh further discloses that the clip could open to more than 90 degrees (see col. 8 ln. 1-4) but is silent regarding wherein in the open position, the first jaw is in longitudinal alignment with the second jaw; the first jaw is movable between the open position and the clamped position over an arc of about 180 degrees.
However Levin, in the same field of endeavor, teaches (fig. 9-11) of a similar clip applier comprising: a tool assembly 140 including a first jaw 170, a second jaw 168 (see fig. 9 and col. 5 ln. 64 - col. 6 ln. 20), and an actuator 182 (see col. 6 ln. 21-39), the first jaw 170 pivotably coupled to the second jaw 168 such that the tool assembly 140 is movable between an open position (position of fig. 9) and a clamped position (position of fig. 10), wherein in the open position (position of fig. 9), the first jaw 170 is in longitudinal alignment with the second jaw 168 (see fig. 9 and col. 5 ln. 64 - col. 6 ln. 20); the first jaw 170 is movable between the open position and the clamped position over an arc of about 180 degrees (see fig. 9-10 and col. 6 ln. 21-39). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oh to have the clip applier configured such that in the open position, the first jaw is in longitudinal alignment with the second jaw; the first jaw is movable between the open position and the clamped position over an arc of about 180 degrees as taught by Levin, for the purpose of being able to clamp on a larger internal body organ by being able to open the clip to a larger area (see Levin col. 5 ln. 49-63).
Claims 22-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Levin as applied to claim 21 above, and further in view of Foshee (US 2020/0360021 A1).
Regarding claims 22-25 and 28, Oh as modified discloses the claimed invention substantially as claimed, as set forth above for claim 21. Oh further discloses (fig. 1-2 and 7) the ligation clip 10 includes a first beam 12 having a first end portion (portion adjacent 16), a second end portion (portion comprising 22), and a first clamping surface 20 positioned between the first and second end portions (see fig. 1, 7, and col. 4 ln. 40-53), the second end portion (portion comprising 22) including first locking structure 22 (element 22 is a hook meeting the interpretation under 112f; see col. 4 ln. 40-53); and a second beam 14 having a first end portion (portion adjacent 16), a second end portion (portion comprising 61), and a second clamping surface 24 positioned between the first (portion adjacent 16) and second end (portion comprising 61) portions (see fig. 1 and col. 5 ln. 30-45), the second end portion (portion comprising 61) of the second beam 14 including second locking structure 61 (element 61 is a latch for hook 22 meeting the interpretation under 112f; see fig. 1 and col. 8 ln. 55-68 and fig. 7), wherein the first beam 12 is movable in relation to the second beam 14 to move the ligation clip from an open position to a clamped position (see col. 8 ln. 20-39), the first locking structure 22 being adapted to engage the second locking 61 structure to secure the ligation clip in the clamped position (see col. 8 ln. 55-68 and fig. 7).
Oh is silent regarding the first end portion including a first mating feature, the first end portion of the second beam including a second mating feature, the second mating feature adapted to be coupled to the first mating feature to couple the first beam to the second beam; the first mating feature includes a hook portion that defines a semi-cylindrical recess and the second mating feature includes a transverse post that is received within the semi-cylindrical recess to pivotably couple the first beam to the second beam; the first end portion of the second beam defines a first through bore that receives the hook portion; the transverse post defines one end of the through bore; the first mating feature is adapted to be releasably coupled to the first mating structure.
However Foshee, in the same field of endeavor, teaches (fig. 5-8) of a similar ligation clip 200 comprising a first beam 202 having a first end 202A and a second end 202B, wherein the second end 202B comprising a first locking structure (hook 226; see fig. 6 and [0032]); a second beam 204 having a first end 204A and a second end 204B, wherein the second end 204B comprising a second locking structure (see fig. 6 and [0032]); the first end portion 202A of the first beam 202 including a first mating feature 264 (element 264 comprises a hook meeting the interpretation under 112f; see fig. 6 and [0033]), the first end portion 204A of the second beam 204 including a second mating feature 274 (element 274 is a post meeting the interpretation under 112f, see fig. 6 and [0033]), the second mating feature 274 adapted to be coupled to the first mating feature 264 to couple the first beam 202 to the second beam 204 (see fig. 5 and [0033]); the first mating feature 264 includes a hook portion that defines a semi-cylindrical recess 272 (see fig. 6 and [0033]) and the second mating 274 feature includes a transverse post 274 that is received within the semi-cylindrical recess 272 to pivotably couple the first beam 202 to the second beam 204 (see fig. 6 and [0033]); the first end portion 204A of the second beam 204 defines a first through bore 278 that receives the hook portion (see fig. 6 and [0034]); the transverse post 274 defines one end of the through bore 278 (see fig. 6); the first mating feature 264 is adapted to be releasably coupled to the second mating feature 274 (see [0033]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oh as modified to have the first end portion including a first mating feature, the first end portion of the second beam including a second mating feature, the second mating feature adapted to be coupled to the first mating feature to couple the first beam to the second beam; the first mating feature includes a hook portion that defines a semi-cylindrical recess and the second mating feature includes a transverse post that is received within the semi-cylindrical recess to pivotably couple the first beam to the second beam; the first end portion of the second beam defines a first through bore that receives the hook portion; the transverse post defines one end of the through bore; the first mating feature is adapted to be releasably coupled to the first mating structure as taught by Foshee, for the purpose of being able to separate the first beam from the second beam and being able to provide a second proximal latching feature to more securely close the clip (see Foshee [0033] and [0004]).
Regarding claim 27, Oh as modified discloses the claimed invention substantially as claimed, as set forth above for claim 23. Oh further discloses (fig. 1-2 and 7) the first beam 12 includes a first boss (68, 70) positioned on each side of the second end portion of the first beam 12 (see fig. 1 and 7) and the second beam 14 includes a second boss (72, 74) positioned on each side of the second end portion of the second beam 14 (see fig. 1).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Levin and Foshee as applied to claim 25 above, and further in view of Ramsey et al. (US 2018/0036008 A1).
Regarding claim 26, Oh as modified discloses the claimed invention substantially as claimed, as set forth above for claim 25. Oh further discloses (fig. 1-2 and 7) the second beam 14 includes side walls (see fig. 1).
Oh as modified is silent regarding the first end of the second beam defining a second through bore that extends between the side walls of the second beam, the second through bore forming a flexible portion that is positioned to engage the first beam as the ligation clip is moved from the open position towards the clamped position to urge the ligation clip towards the open position.
However Ramsey, in the same filed of endeavor, teaches (fig. 1) of a similar ligation clip comprising a first beam 104 and a second beam 102, wherein the second beam 102 includes side walls (see fig. 1), a first end 102A of the second beam 102 defining a second through bore 178 that extends between the side walls of the second beam 102 (see fig. 1 and [0029]), the second through bore 178 forming a flexible portion 162 (see [0028]) that is positioned to engage the first beam 104 as the ligation clip is moved from an open position towards a clamped position to urge the ligation clip towards the open position (see [0028]-[0029] and fig. 4A-4D).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oh as modified to have the first end of the second beam defining a second through bore that extends between the side walls of the second beam, the second through bore forming a flexible portion that is positioned to engage the first beam as the ligation clip is moved from the open position towards the clamped position to urge the ligation clip towards the open position as taught by Ramsey, for the purpose of have a portion of the clip provide flexibility to conform to the tissue structure being clamped (see Ramsey [0028]).
Claims 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Levin and Foshee.
Regarding claims 29-35 Oh discloses (fig. 1, 2, 7-12E) a clip applier 80 comprising: tool assembly including a first jaw 92, a second jaw 90, and an actuator 84, the first jaw 92 being pivotably coupled to the second jaw 90 such that the tool assembly is movable between an open position and a clamped position (see fig. 8 and col. 6 ln. 45-50), a ligation clip 10 having a first beam 12 and a second beam 14, the first beam 12 defining a first clamping surface 20 (see fig. 1, 7, and col. 4 ln. 40-53), and the second beam 14 defining a second clamping surface 24 (see fig. 1 and col. 5 ln. 30-45); the ligation clip moveable between an open position and a clamped position (see fig. 12A-12E);
the first 12 and second beams 14 of the ligation clip 10 are formed from a polymeric material (see col. 10 ln. 22-33);
each of the beams (12, 14) includes bosses (68, 70, 72, 74) that are adapted to support the ligation clip within a clip applier (see col. 8 ln. 6-25 and fig. 12A-12E);
 each of the first 92 and second 90 jaws includes a concavity 120’ for receiving a boss (68, 70, 72, 74) of a ligation clip (see fig. 12A-12B and col. 7 ln. 43-66 and col. 8 ln. 1-19).
Oh further discloses that the clip could open to more than 90 degrees (see col. 8 ln. 1-4) but is silent regarding wherein in the open position the first jaw is in longitudinal alignment with the second jaw, wherein in the open position, the first beam is longitudinally aligned with the second beam and the first and second clamping surfaces face in a common direction; the first jaw is movable between the open position and the clamped position over an arc of about 180 degrees; the actuator is coupled to the first jaw and is movable within the elongate shaft to move the tool assembly between the open position and the clamped position.
However Levin, in the same field of endeavor, teaches (fig. 9-11) of a similar clip applier comprising: a tool assembly 140 including a first jaw 170, a second jaw 168 (see fig. 9 and col. 5 ln. 64 - col. 6 ln. 20), and an actuator 182 (see col. 6 ln. 21-39), the first jaw 170 pivotably coupled to the second jaw 168 such that the tool assembly 140 is movable between an open position (position of fig. 9) and a clamped position (position of fig. 10), wherein in the open position (position of fig. 9), the first jaw 170 is in longitudinal alignment with the second jaw 168 (see fig. 9 and col. 5 ln. 64 - col. 6 ln. 20); the first jaw 170 is movable between the open position and the clamped position over an arc of about 180 degrees (see fig. 9-10 and col. 6 ln. 21-39); the actuator 182 is coupled to the first jaw 170 and is movable within the elongate shaft 138 to move the tool assembly 140 between the open position and the clamped position (see fig. 9-10 and col. 6 ln. 21-39); a ligation clip 120 comprising a first beam 122 with a first clamping surface (teeth of 122, see fig. 2) and a second beam 124 with a second clamping surface (teeth of 124, see fig. 2), wherein in the open position (position of fig. 9), the first beam 122 is longitudinally aligned with the second beam 124 and the first and second clamping surfaces (teeth) face in a common direction (see fig. 9).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oh to have the clip applier configured such that in the open position the first jaw is in longitudinal alignment with the second jaw, in the open position, the first beam is longitudinally aligned with the second beam and the first and second clamping surfaces face in a common direction; the first jaw is movable between the open position and the clamped position over an arc of about 180 degrees; the actuator is coupled to the first jaw and is movable within the elongate shaft to move the tool assembly between the open position and the clamped position as taught by Levin, for the purpose of being able to clamp on a larger internal body organ by being able to open the clip to a larger area (see Levin col. 5 ln. 49-63).
	Oh as modified is silent regarding the first beam having a first mating feature and the second beam having a second mating feature, the second mating feature coupled to the first mating feature to pivotably couple the first beam to the second beam such that the ligation clip is movable from an open position to a clamped position; the first and second mating features are configured to cause minimal strain on the first and second beams when the ligation clip is in the first position.
However Foshee, in the same field of endeavor, teaches (fig. 5-8) of a similar ligation clip 200 comprising a first beam 202 and a second beam 204, the first beam 202 having a first mating feature 264 (element 264 comprises a hook meeting the interpretation under 112f; see fig. 6 and [0033]), the second beam 204 having a second mating feature 274 (element 274 is a post meeting the interpretation under 112f, see fig. 6 and [0033]), the second mating feature 274 coupled to the first mating feature 264 to pivotably couple the first beam to the second beam such that the ligation clip is movable from an open position to a clamped position (see [0033]); the first 264 and second 274 mating features are configured to cause minimal strain on the first and second beams when the ligation clip is in a first position (see fig. 5 and [0033], in the open configuration, the first and second mating features are separably engaged such that no strain is on the first and second beams).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oh as modified to have the first beam having a first mating feature and the second beam having a second mating feature, the second mating feature coupled to the first mating feature to pivotably couple the first beam to the second beam such that the ligation clip is movable from an open position to a clamped position; the first and second mating features are configured to cause minimal strain on the first and second beams when the ligation clip is in the first position as taught by Foshee, for the purpose of being able to separate the first beam from the second beam and being able to provide a second proximal latching feature to more securely close the clip (see Foshee [0033] and [0004]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771